                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI

 STACY ARNOLD,
                         Plaintiff,
 v.                                                   Case No. 5:19-CV-06137-BP
 CITY OF ST. JOSEPH, ST. JOSEPH
 PUBLIC LIBRARY and OFFICER
 REBECCA HAILEY,
                       Defendants.


REPLY SUGGESTIONS IN SUPPORT OF DEFENDANTS CITY OF ST. JOSEPH AND
        REBECCA HAILEY’S MOTION FOR SUMMARY JUDGMENT

       COME NOW Defendants, City of St. Joseph (“the City”) and Officer Rebecca Hailey

(“Officer Hailey”), by and through undersigned counsel, and pursuant to Rule 56 of the Federal

Rules of Civil Procedure and Local Rule 56.1, submit these Reply Suggestions in Support of the

Summary Judgment Motion for all claims against the City and Officer Hailey.




                                     1
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 1 of 30
                                                 TABLE OF CONTENTS

TABLE OF CONTENTS ............................................................................................................. 2
INTRODUCTION......................................................................................................................... 3
DEFENDANTS’ RESPONSE TO PLAINTIFF’S “CONCISE LISTING OF GENUINE
ISSUES OF MATERIAL FACT” ............................................................................................... 4
DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSES TO DEFENDANTS’
STATEMENT OF UNCONTROVERTED MATERIAL FACTS ........................................... 7
DEFENDANTS’ RESPONSE TO PLAINTIFF’S “STATEMENT OF
UNCONTROVERTED FACTS” .............................................................................................. 20
ARGUMENT AND AUTHORITIES ........................................................................................ 24
   A.      OFFICER HAILEY AND THE CITY OF ST. JOSEPH REMAIN ENTITLED TO
           SUMMARY JUDGMENT ON ALL COUNTS OF PLAINTIFF’S COMPLAINT
           AS THE FACTS REMAIN UNCONTROVERTED OFFICER HAILEY HAD
           PROBABLE CAUSE TO ARREST PLAINTIFF FOR TRESPASS; THEREFORE,
           THERE CAN BE NO CONSTITUIONAL VIOLATION, WHETHER UNDER
           THE FOURTH OR FIRST AMENDMENTS. ........................................................... 24
   B.      OFFICER HAILEY REMAINS ENTITLED TO JUDGMENT ON PLAINTIFF’S
           CLAIM OF FABRICATION OF EVIDENCE BECAUSE THERE WAS NO
           FABRICATION OF EVIDENCE, NO ACTION BY OFFICER CLARY
           “SHOCKS THE CONSCIENCE” AS A MATTER OF LAW, AND PLAINTIFF
           WAS NOT CONVICTED OF ANY CRIME OR INFRACTION. ........................... 26
   C.      THE COURT WILL NOT REWRITE THE CITY’S CONTENT NEUTRAL AND
           CONSTITUTIONAL TRESPASS ORDINANCE TO MAKE EXCEPTIONS FOR
           PLAINTIFF. .................................................................................................................. 28
CONCLUSION ........................................................................................................................... 29




                                         2
             Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 2 of 30
                                         INTRODUCTION

          Regardless of how many differing ways Plaintiff tries to nominate her claims or allegations

of a “constitutional question” against the City and Officer Hailey, they boil down to two issues.

First, she claims her arrest for trespass by Officer Hailey violated her constitutional rights,

primarily under the First Amendment; and second, that the City’s facially neutral and

constitutional trespass ordinance needs to be rewritten to carve out an exception for her belief she

can petition or solicit wherever she chooses, no matter who may own the property. The Court

must grant summary judgment because there was no Constitutional violation as a matter of law as

Officer Hailey had probable cause (actual or arguable) to arrest Plaintiff for trespass. What’s more,

this Honorable Court cannot rewrite municipal ordinances to simply suit Plaintiff’s (or her

employer’s) wishes.

          Nothing in Plaintiff’s opposition should dissuade the Court from the only correct result.

That is, summary judgment is appropriate for the City of St. Joseph and Officer Rebecca Hailey

on all of Plaintiff’s allegations. There is no question Plaintiff is an experienced canvasser. She

is just wrong on the law and the material facts. There is no question she is committed to the causes

she believes in and those she is paid to pursue. However, based on the uncontroverted material

facts, summary judgment is warranted for Officer Hailey and the City. The case against these

Defendants must be decided at the time the arrest for trespass was made. Probable cause is not a

high bar. Arguable probable cause is not a high bar. A mini-trial was not required in the parking

lot of the East Hills Mall. The victim in this case, the East Hills Mall and its security officers

(particularly Roger Clary) are to be believed and can be relied upon by Officer Hailey as a matter

of law. Facts developed weeks later after the arrest do not affect the righteousness of the trespass

arrest.     Most importantly, probable cause, even arguable probable cause, obviates any


                                        3
            Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 3 of 30
consideration of an alleged first amendment violation. However, there was no such violation.

What’s more, there is no evidence of fabrication of any evidence other than Plaintiffs’ pointing

out typographical and/or negligent errors in the police report. Plaintiff’s arrest was for trespass on

private property, not to silence her First Amendment concerns.

         Finally, officer Hailey’s undisputed stellar record obviates any claim against the City of St.

Joseph. The uncontroverted facts and the law demand summary judgment be entered for the City

of St. Joseph and Officer Hailey.

    DEFENDANTS’ RESPONSE TO PLAINTIFF’S “CONCISE LISTING OF GENUINE
                      ISSUES OF MATERIAL FACT” 1

         1.       Whether or not Plaintiff disobeyed Defendant Hailey.

         RESPONSE:

         This statement is immaterial to Defendants’ entitlement to summary judgment. The
         uncontroverted facts establish Plaintiff trespassed on private property and there was
         probable cause (actual or arguable) for the arrest. Whether Plaintiff “disobeyed”
         Officer Hailey is beside the point. She had already trespassed on private property.

         2.       Whether or not Defendant Hailey asked Plaintiff to leave the Library.

         RESPONSE:

         This statement is immaterial to Defendants’ entitlement to summary judgment. The
         uncontroverted facts establish Plaintiff trespassed on private property and there was
         probable cause (actual or arguable) for the arrest. Whether Plaintiff “disobeyed”
         Officer Hailey is beside the point. She had already trespassed on private property
         and refused requests to leave.

         3.       Whether or not Defendant Hailey wrote lies on Plaintiff’s police report.

         RESPONSE:

         Objection. Plaintiff’s statement is pure argument and certainly not based on any
         facts. Typographical errors or simple mistakes as to who in fact may have called the
         police or recording impressions of the facts which Plaintiff disagrees are not lies. This

1
  These are not proper statements of fact in support or in rebuttal to summary judgment. They contain no citation to
the record as required by Local Rule 56.1. They are simply argumentative statements and do not create any issues of
material fact which affect the City of St. Joseph’s and Officer Hailey’s entitlement to summary judgment in this case.


                                          4
              Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 4 of 30
statement also is immaterial to the City’s and Officer Hailey’s entitlement to
summary judgment. The uncontroverted facts establish there was probable cause
(actual or arguable) for the arrest of Plaintiff for trespass on private property.

4.       Whether or not Roger Clary is a credible witness.

RESPONSE:

Plaintiff’s statement is not really an issue of fact but one of argument. The only
evidence in the record before the Court is the sworn factual statements of Roger
Clary. The fact that Plaintiff argues he is not credible is irrelevant. The same
argument could be made that the pro se Plaintiff’s credibility but was not. The facts
do not change. Plaintiff’s statement is immaterial to the City’s or Officer Clary’s
entitlement to summary judgment. As established in the instant motion for summary
judgment, Officer Hailey was not required to believe Plaintiff’s pleas of innocence
and can rely upon the reports of trespass on private property by the victim, in this
case mall security Roger Clary. Fisher v. Wal-Mart Stores, Inc., 619 F.3d 811, 816 -
818 (8th Cir. (Mo.) 2010). Summary judgment remains appropriate.

5.       Whether or not Plaintiff was petitioning primarily on the sidewalk.

RESPONSE:

This statement is immaterial to the City’s or Officer Hailey’s entitlement to summary
judgment. The statement is also vague as to “primarily on the sidewalk.” As
established in the instant motion for summary judgment, Plaintiff trespassed on
private mall property, i.e., the parking lot, before Officer Hailey was summoned by
Mall Security.

6.       Whether or not Defendant Hailey’s animus was retaliatory in arresting Plaintiff.

RESPONSE:

There is no factual evidence of “animus” on the part of Officer Hailey other than
Plaintiff’s convenient argument. In addition, as probable cause for the arrest for
trespass has been established by uncontroverted fact, there is no implication of the
First Amendment or retaliation. Finally, plaintiff argument of “animus” or Officer
Hailey’s subjective motivations are irrelevant as a matter of law. Kingsley v. Lawrence
Cty., Missouri, 964 F.3d 690, 699 (8th Cir. 2020). The City and Officer Hailey remain
entitled to summary judgment.

7.       Whether or not Defendant Hailey’s animus was retaliatory in fabricating evidence.

RESPONSE:




                                 5
     Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 5 of 30
       Again, there is no evidence of “fabricating evidence” other than Plaintiff’s pointing
       out typographical errors and variances in the report. Nothing alleged changes the
       probable cause analysis and the appropriateness of this arrest for trespass. Again,
       plaintiff argument of “animus” or Officer Hailey’s subjective motivations are
       irrelevant as a matter of law. Kingsley v. Lawrence Cty., Missouri, 964 F.3d 690, 699
       (8th Cir. 2020). The City and Officer Hailey remain entitled to summary judgment.

       8.       Whether the totality of the circumstances demonstrates that a prudent person would

believe that Plaintiff had committed or was committing a crime.

       RESPONSE:

       Objection. Plaintiff attempts to misstate the standard of probable cause. Again,
       Officer Hailey is entitled to rely upon the complaints of the victim, is not required to
       conduct a mini-trial in the parking lot of the mall and is not required to accept
       Plaintiff’s pleas of innocence.


       9.       Whether, given the totality of the circumstances, there was evidence that tended to

negate the possibility that Plaintiff had committed a crime.

       RESPONSE:

       Objection. Plaintiff attempts to misstate the standard of probable cause. Again,
       Officer Hailey is entitled to rely upon the complaints of the victim, is not required to
       conduct a mini-trial in the parking lot of the mall and is not required to accept
       Plaintiff’s pleas of innocence.

       10.      Whether a minimal further investigation would have exonerated Plaintiff from her

alleged “crime.”

       RESPONSE:

       Again, Plaintiff’s statement is nothing but vague argument. All of Plaintiff’s
       investigation weeks after the arrest, presumably the “minimal further investigation”
       argued, is anything but. It took Plaintiff weeks of compiling deeds and drawings and
       rules and regulations to formulate her argument in this case. As established in the
       instant motion for summary judgment at the time of the arrest there was probable
       cause for the trespass. A mete and bounds survey of the property or acquisition of
       schematic drawings of the boundaries was not required. This was certainly not
       required by Officer Hailey as she investigated the unquestionable complaint of
       trespass by the East Hills Mall security officers Roger Haley and Zachery Langford.




                                        6
            Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 6 of 30
       DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSES TO DEFENDANTS’
            STATEMENT OF UNCONTROVERTED MATERIAL FACTS 2

        1.       The East Hills Mall (the “Mall”) maintains a Code of Conduct that prohibits any

form of soliciting without prior written permission of mall management.

        Plaintiff’s response: Admitted.


        2.       On January 30, 2018 the East Hill Library, a branch within the St. Joseph Public

Library, had established guidelines for petitioning on Library District Property that permitted

petitioners to stand outside library buildings on Library District property in areas designated by

staff but prohibited petitioners from pursing patrons.

        Plaintiff’s response: Admitted. Adding that the areas designated by staff were then

        unspecified.



        3.       Around 12:00 p.m. on January 30, 2018, Plaintiff was “on-the-clock” canvassing

for her employer, [redacted], seeking signatures on a petition registered with the state of Missouri

to raise the minimum wage. Plaintiff’s pay was based on the number of signatures gathered, the

more she turned in, the more she made.

        Plaintiff’s response: Controverted slightly. Plaintiff admits that she was on the clock

        around 12:00 p.m. on January 30, 2018, and that she was seeking signatures on a petition

        registered with the state of Missouri to raise the minimum wage. Plaintiff further admits

        that the name of the employer listed by Defendants resembles her employer at the time of

        the incident on January 30, 2018. Plaintiff also notes that said employer’s name is one

        word, not two, and that the “W” is capitalized. Plaintiff admits that, to the best of her


2
 Defendants will not reply to Plaintiff’s admissions of their uncontroverted facts and will only provide a response
where Plaintiff either responds or her admission is tempered.


                                         7
             Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 7 of 30
       recollection, pay for this particular project had different tiers based on the number of

       signatures collected. However, the number of tiers was finite (three or four). Collecting

       significantly more signatures than the top tier did not result in additional compensation.

       See Plaintiff Deposition, pp. 163, 3 – 23, attached hereto as Exhibit A.

       REPLY:

       Plaintiff’s attempt to “slightly” controvert this uncontroverted fact is not really
       contravention at all but a correction of grammatical errors. The material fact itself
       remains uncontroverted.


       4.       Sara Whitten, a Senior Library Assistant for the Library, was working at the front

desk the Library on January 30, 2018.

       Plaintiff’s response: Admitted.

       5.       Ms. Whitten received multiple complaints from library patrons being “accosted”

by Ms. Arnold as they were getting into or out of their vehicles in the parking lot.

        Plaintiff’s response: Plaintiff admits the declaration says what it says, but controverts the

        contents and impressions therein. Plaintiff did not accost anyone, as they were getting into

        or out of their vehicles or otherwise. See First Declaration of Stacy Arnold, a copy

        of which is attached hereto as Exhibit B.

       REPLY:

       Plaintiff does not controvert the sworn statement of Ms. Whitten. Plaintiff’s attempt
       to parse words does not change the sworn statement. The fact remains
       uncontroverted.


       6.       Maryann Knorr, currently a Technical Services Specialist for the Library, was also

working at the front desk of the Library as a Senior Library Assistant on January 30, 2018.

       Plaintiff’s response: Admitted.




                                        8
            Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 8 of 30
       7.       Ms. Knorr also received multiple complaints from library patrons being solicited

by Ms. Arnold as they were getting out of their vehicles. The patrons reported that Ms. Arnold

would approach their vehicles and follow them after they exited their vehicle in the parking lot.

       Plaintiff’s response: Controverted. Plaintiff asked the Library for the content of any

       complaints in an interrogatory. There were simply no reports of complaints of Plaintiff

       following patrons in the parking lot after they exited their vehicles or following patrons in

       general. See Defendant St. Joseph Public Library’s Responses to Plaintiff’s Interrogatories

       at Interrog. No. 6, attached hereto as Exhibit C. Moreover, should “in the parking lot”

       refer to the location where Plaintiff allegedly followed people, Plaintiff notes that she

       would have had to have either walked past them to situate herself behind them or forgone

       smiling and waving to walk around their vehicle in order to strategically situate herself

       behind a patron’s car – Plaintiff did neither of these things and they are not good petitioning

       strategies. Plaintiff further controverts the content of the declaration and/or complaints in

       question. See First Declaration of Stacy Arnold, attached hereto as Exhibit B for a

       description of how she was petitioning.

       REPLY:

       Objection. Plaintiff’s attempt to argue the sworn testimony of Ms. Knorr does not
       controvert the actual fact stated. The bottom line remains, patrons of the library
       reported to Ms. Knorr that they were being solicited in the parking lot by Plaintiff.
       Based on the report of mall security to St. Joseph Police Department and Officer
       Hailey, that is probable cause for trespass. The material fact itself remains
       uncontroverted. Plaintiff’s argument does nothing to affect the City’s or Officer
       Hailey’s entitlement to summary judgment.


       8.       Maryann Knorr, after receiving several complaints, called Mall Security regarding

the Plaintiff to have Mall security handle and assess the situation. Mall Security informed Ms.




                                        9
            Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 9 of 30
Knorr that the Mall does not allow solicitors on its property, including individuals gathering

signatures for any petition.

       Plaintiff’s response: Controverted. When mall security arrived, Roger Clary told Plaintiff

       that a librarian had called to complain about Plaintiff’s petitioning, which does not seem

       entirely consistent with having “Mall security handle and assess the situation.” See Second

       Declaration of Stacy Arnold, attached hereto as Exhibit D. Nor is letting mall security

       handle and assess the situation consistent with the Mall Security Incident Report, attached

       hereto as Exhibit E, which was written by Roger Clary and states that “R/O [perhaps R/C]

       went back inside the Library and Maryann again said they did not approve her to be doing

       the soliticing [sic].” Plaintiff admits that Ms. Knorr’s declaration says what it says.

       However, due to the aforementioned inconsistencies,

        Plaintiff is unable to admit this paragraph.

       REPLY:

       Objection. Again, Plaintiff’s “response” is nothing more than argument. Because
       Plaintiff cannot admit or controvert the fact as sworn by Ms. Knorr, does not mean
       the fact is controverted. The material fact itself remains uncontroverted. Nothing in
       Plaintiff’s response affects the City’s or Officer Hailey’s entitlement to summary
       judgment in this case.


       9.      Mall Security Officers Roger Clary and Zachary Langford arrived near the Library

to address the Library’s concerns related to the Plaintiff. When Mall security officers Clary and

Langford arrived, Ms. Arnold was soliciting persons on Mall property in the parking lot.

       Plaintiff’s response: Controverted. This is simply not true. When mall security arrived,

       Plaintiff was not selling anything. She was also not actively petitioning, as there was no

       foot traffic at that time. Plaintiff watched mall security drive up as she was standing all by

       herself, on the sidewalk, to the left of the statue (when facing the mall). This area of the



                                     10
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 10 of 30
       sidewalk, while part of the easement, is not on library property. See Second Declaration of

       Stacy Arnold, attached hereto as Exhibit D.

       REPLY:

       Objection. Plaintiff does not controvert the sworn testimony of Roger Clary of
       Plaintiff being found in the parking lot when he arrived. Plaintiff’s argument does
       not affect the probable cause analysis and the right of Officer Hailey to rely on the
       report of the victim, i.e., mall security Roger Clary, to establish probable cause for
       the arrest for trespass on private property. The material fact itself remains
       uncontroverted. Plaintiff’s response simply does not affect the City’s or Officer
       Hailey’s entitlement to summary judgment.


       10.    Mall Security Officers Clary and Langford approached Ms. Arnold and asked her

to leave the property, as soliciting on Mall property without permission was not allowed.

       Plaintiff’s response: Controverted. The property that the then-nameless security guard

       (Roger Clary) asked Plaintiff to leave was not “the property” but “the library,” as,

       according to Clary, a librarian had called to complain about Plaintiff’s petitioning, the mall

       owned the entire library, and no one had ever been allowed to petition there. See Second

       Declaration of Stacy Arnold, attached hereto as Exhibit D. See also Roger Clary’s

       Responses to Plaintiff’s Interrogatories at Interrog. 6 & 7, attached hereto as Exhibit F.

       REPLY:

       Plaintiff’s “response” does not controvert the fact stated. Plaintiff’s argument does
       not controvert the fact stated. The material fact itself remains uncontroverted. That
       Plaintiff simply disagrees does not affect the City’s or Officer Hailey’s entitlement to
       summary judgment in this matter.


       11.    Prior to the January 30, 2018 incident, Plaintiff did not obtain deeds or drawings

showing property boundaries of the Library and Mall property.

       Plaintiff’s response: Admitted.




                                     11
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 11 of 30
        12.     On January 30, 2018, Plaintiff did not know the ownership and boundaries of the

Mall and Library property.

        Plaintiff’s response: Admitted.



        13.     On January 30, 2018, Plaintiff was informed by Mr. Clary that she was on property

owned by the Mall.

        Plaintiff’s response: Plaintiff admits that Mr. Clary told her that she was on property that

        was owned by the mall. However, she was misinformed rather than informed, as Mr. Clary

        told her that the mall owned the entire Library grounds and that no one had ever been

        allowed to petition there. See Second Declaration of Stacy Arnold, attached hereto as

        Exhibit D. See also Roger Clary’s Responses to Plaintiff’s Interrogatories at Interrog 6 &

        7, attached hereto as Exhibit F.

        REPLY:

        Again, Plaintiff’s “response” does not controvert the fact established by the record.
        Plaintiff’s beliefs stated in her second declaration are simply not fact and Plaintiff’s
        argument does not controvert the sworn testimony of Mr. Clary. See Kaminsky v.
        Saint Louis Univ. Sch. of Med., No. 4:05 CV 1112 CDP, 2006 WL 2376232, at *12 (E.D.
        Mo. Aug. 16, 2006) aff'd, 226 F. App'x 646 (8th Cir. 2007). The material fact itself
        remains uncontroverted. Plaintiff’s argument does not affect the City’s or Officer
        Hailey’s entitlement to summary judgment.


        14.     On January 30, 2018, Plaintiff had no knowledge of the Library’s guidelines for

petitioning; Plaintiff believed she had the right to petition anywhere as long as she was not blocking

the entrance to the library; Plaintiff believed and believes she should be able to pursue or follow

patrons on the external grounds around the Library, regardless of title, and require them to tell her

they are not interested in her solicitation.




                                     12
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 12 of 30
       Plaintiff’s response: Controverted in part. Plaintiff admits that, prior to her arrest on

       January 30, 2018, Plaintiff had no knowledge of the Library’s guidelines for petitioning.

       Plaintiff did and does believe that she had a right to petition anywhere on the external

       library grounds, but not the right to block the doors or stand close enough to them to impede

       the ingress or egress of patrons. Plaintiff also does not believe that she has a right to block

       the ingress or egress of folks from their automobiles, and she did not do this. Plaintiff

       absolutely believes that she has a right to actively approach people, on the external grounds

       of a public library, regardless of title. While Plaintiff does not believe that she has a right

       to continue to engage, walk with, or follow people who have indicated they are not

       interested, she does believe that she has a right to approach people, engage them, and walk

       with them, as distinguished from requiring people to approach her. See Third Declaration

       of Stacy Arnold, attached hereto as Exhibit G.

       REPLY:

       Objection. Plaintiff’s attempt to controvert this fact fails. Plaintiff, in fact, admits
       the fact stated. The material fact itself remains uncontroverted. Plaintiff’s
       “absolute” beliefs stated in her third declaration are simply not fact and are
       immaterial to the City’s and Officer Hailey’s entitlement to summary judgment. See
       Kaminsky v. Saint Louis Univ. Sch. of Med., No. 4:05 CV 1112 CDP, 2006 WL 2376232,
       at *12 (E.D. Mo. Aug. 16, 2006) aff'd, 226 F. App'x 646 (8th Cir. 2007).


       15.     Plaintiff refused to leave, arguing with the Mall Security Officers and stating she

would not leave. Plaintiff instructed Mall Security Officer Roger Clary to call the police to decide

if she had a right to petition at that location before she would leave.

       Plaintiff’s response: Controverted slightly. Plaintiff told the then-nameless security guard

       that she had a right to be at the Library petitioning, and if he disagreed with her that he

       would need to call the police. Plaintiff attempted to explain to the then-nameless security




                                     13
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 13 of 30
       guard that she had a right to be at the Library petitioning, but this discussion was not

       fruitful. At the same time, Plaintiff told Roger Clary more than once that if the police agreed

       with him that she would leave, including one particular instance after he became extremely

       irritated. Plaintiff also requested the then-nameless security guard’s—Roger Clary’s—

       name and he did not provide that information. See Fourth Declaration of Stacy Arnold,

       attached hereto as Exhibit G.

       REPLY:

       Objection. Plaintiff’s attempt to “slightly” controvert the stated sworn fact by Mr.
       Clary fails. The material fact itself remains uncontroverted. Simply put, Plaintiff’s
       beliefs as stated in her fourth declaration are neither material facts nor do they affect
       the City’s or Officer Hailey’s entitlement to summary judgment. See Kaminsky v.
       Saint Louis Univ. Sch. of Med., No. 4:05 CV 1112 CDP, 2006 WL 2376232, at *12 (E.D.
       Mo. Aug. 16, 2006) aff'd, 226 F. App'x 646 (8th Cir. 2007).


       16.     Mall Security Officer Clary called the St. Joseph Police Department regarding the

Plaintiff, seeking Police assistance with the situation.

        Plaintiff’s response: Admitted. A call was also placed on Plaintiff’s behalf seeking

        assistance with the same situation. See Call for Service Report, attached hereto as

        Exhibit I.



       17.     Police Dispatch advised officers that a white female was asked to leave the mall

property for soliciting and refused to leave.

       Plaintiff’s response: Plaintiff admits that is a reasonable inference to be made from the call

       for service report but controverts for completeness and failure to represent the totality of

       the circumstances known to the responding officers at that time. The description section

       of the call for service report also reads the following: “…also received a call from […]




                                     14
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 14 of 30
       with […] and he advised that she is there with a petition that she wants people to sign and

       she thinks it is public property – his call back number is […].” See Call for Service Report,

       attached hereto as Exhibit I.

       REPLY:

       Plaintiff’s response does nothing to controvert the facts stated. Therefore, it remains
       uncontroverted. Plaintiff’s response does not affect the City’s or Officer Hailey’s
       entitlement to summary judgment.


       18.    Two St. Joseph police officers responded to the call and arrived on the scene,

including Officer Hailey.

       Plaintiff’s response: Admitted.



       19.    When Officer Hailey arrived at the scene and observed Plaintiff, Plaintiff was

located on Mall property.

       Plaintiff’s response: Controverted. Defendant Hailey is simply not telling the truth; she

       alleges that Plaintiff was in the parking lot of the East Hills Mall when she, Defendant

       Hailey arrived. But Plaintiff was on the sidewalk, not petitioning, talking on her phone,

       and out of earshot of the mall security guards. For the record, the portion of the sidewalk

       that Plaintiff remembers standing on is part of the designated area from the 2018 & 2019

       Library policies.    But Plaintiff was certainly unaware of the “significance” of this

       distinction between different portions of the physically indistinguishable sidewalk when

       Officer Hailey arrived. See Fifth Declaration of Stacy Arnold, attached hereto as Exhibit

       J. Plaintiff also notes that she sent two Sunshine requests to the Saint Joseph PD as well as

       an RPD to the City of St. Joseph requesting dash cam footage. No footage was received.

       REPLY:



                                    15
        Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 15 of 30
       Plaintiff’s attempt to controvert this fact is pure argument. Plaintiff, in her attempt
       to controvert this fact, testifies in her fifth declaration that she was unaware of the
       property lines or where she was standing, whether it be on the sidewalk or the parking
       lot. In addition, Plaintiff admits she cannot even say for sure she was in the parking
       lot or on the sidewalk when she was arrested. See Suggestions in Support of Defendant
       City of St. Joseph and Rebecca Hailey’s Motion for Summary Judgment. (Doc. 85), at
       p. 11, Statement of Uncontroverted Fact no. 23, footnote 3. Plaintiff’s argument does
       not controvert the fact stated nor affect the City’s and Officer Hailey’s entitlement to
       summary judgment.


       20.    Defendant Officer Hailey informed Plaintiff that she was trespassing based on the

complaint of the Library and Mall Security Officers Clary and Langford.

       Plaintiff’s response: Plaintiff admits that Defendant Hailey said something similar to that.

       This is the context: Defendant Hailey commanded Plaintiff to get off the phone and

       plaintiff got off the phone. Then she asked Plaintiff what she was doing on private property.

       Before Plaintiff could answer, Defendant Hailey requested Plaintiff’s ID. And Plaintiff

       walked forward to give Officer Hailey her ID, without argument and without question.

       Defendant Hailey then told Plaintiff something to the effect she was not allowed to petition

       there, and asked Plaintiff if she was aware of that. Plaintiff disagreed, began filming and

       said she was aware that the area was a public forum. Defendant Hailey did not agree.

       Plaintiff, not wanting to argue with the officer further, told Defendant Hailey that if she

       wanted Plaintiff to leave that she would leave, requested her badge number, and told her

       that she would not disobey an order. “They ask you to leave and you don’t, you’re

       trespassing,” argued Defendant Hailey. Plaintiff again requested Defendant Hailey’s badge

       number, with the intent of obtaining the information and leaving on her on accord

       (premising that Defendant Hailey told her she was free to do so), just as she had

       previously indicated to Roger Clary that she would do. See Fourth Declaration of Stacy

       Arnold, attached hereto as Exhibit G. See also Plaintiff’s recording of the incident,



                                    16
        Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 16 of 30
attached hereto as Exhibit K; Defendants admission of the recording is attached hereto

as Exhibit L.

REPLY:

Plaintiff admits this uncontroverted fact. Plaintiff’s attempt to then add “context”
does not controvert the fact nor does it affect the City’s and Officer Hailey’s
entitlement to summary judgment.


21.    Plaintiff, again, refused to leave.

Plaintiff’s response: Controverted. Plaintiff specifically told Defendant Hailey that if

Defendant Hailey wanted her to leave, that she, Plaintiff, would get her badge number and

leave, and that she would not disobey an order. See Fourth Declaration of Stacy Arnold,

attached hereto as Exhibit G. See also Plaintiff’s recording of the incident, attached

hereto as Exhibit K; Defendant Hailey’s admission of the recording is attached hereto as

Exhibit L. At no point did Defendant Hailey ask Plaintiff to leave. The questions that

Defendant Hailey directed towards Plaintiff seemed were aimed at getting Plaintiff to agree

with the idea that she wasn’t allowed to petition in front of the Library. And Plaintiff

absolutely did not refuse to leave, and did not disobey any order. Moreover, Plaintiff had

no indication that she was free to leave, as she was interacting with an officer who appeared

upset with her. Neither does Plaintiff recall Defendant Hailey returning her ID. See Fourth

Declaration of Stacy Arnold, attached hereto as Exhibit G.. Plaintiff’s video, during which

she was handcuffed, appears to have been named by Plaintiff’s phone according to its

timestamp: VID_2018_0130_122513939.mp4. The call for service report contains a

number that is very similar to Plaintiff’s ID number—one digit is missing—at 12:28:20.

See Call for Service Report, attached hereto as Exhibit I.

REPLY:



                             17
 Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 17 of 30
       Objection. Simply put, Plaintiff’s response is nothing but argument and does nothing
       to controvert the fact stated. Plaintiff’s argument is also belied by the simple fact that
       Plaintiff did not leave when requested, resulting in the arrest for trespass. Plaintiff’s
       beliefs as stated in her fourth declaration are not material facts in response to
       summary judgment. Plaintiff’s argument also does not affect the City’s or Officer
       Hailey’s entitlement to summary judgment in this case. See Kaminsky v. Saint Louis
       Univ. Sch. of Med., No. 4:05 CV 1112 CDP, 2006 WL 2376232, at *12 (E.D. Mo. Aug.
       16, 2006) aff'd, 226 F. App'x 646 (8th Cir. 2007).


       22.     When Officer Hailey asked Mall Security Officer Clary if the Mall wanted to

prosecute Plaintiff for trespassing, Clary indicated that the Mall would.

       Plaintiff’s response: Plaintiff admits that Roger Clary, not Zachary Langford as indicated

       on her police report, indicated that he wanted to prosecute for trespassing. Controverted

       otherwise only in the sense that the mall was not specified. See Plaintiff’s recording of the

       incident, attached hereto as Exhibit K.

       REPLY:

       Objection. Plaintiff’s response, again, does nothing to controvert the fact stated.
       Therefore, it is uncontroverted. Plaintiff’s vague argument does not affect the City’s
       or Officer Hailey’s entitlement to summary judgment in this case.


       23.     Plaintiff was arrested while standing in the area owned by the Mall.

       Plaintiff’s response: Admitted. Plaintiff was arrested on the sidewalk that is part of the

       easement, left of the statue when facing the mall, right of the statue when facing the

       Library. See Fifth Declaration of Stacy Arnold, attached hereto as Exhibit J. A footnote

       here also alleges that “Plaintiff cannot even say for sure whether she was in the parking lot

       or on the sidewalk when she was arrested.” This Plaintiff never indicated. The reference to

       which opposing counsel is pointing out refers to where Plaintiff was gathering signatures

       in general. See Arnold Depo at pp. 179, 4- 17, attached hereto as Exhibit A. Moreover,

       there is a video which clearly establishes that Plaintiff was arrested on the sidewalk. See



                                     18
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 18 of 30
       Plaintiff’s recording of the incident, attached hereto as Exhibit K and Defendant Hailey’s

       admission of the recording is attached hereto as Exhibit L.

       REPLY:

       Despite Plaintiff’s attempt to insert argument here, the bottom line remains this
       uncontroverted fact is admitted by Plaintiff.


       24.     Excessive force was not used during the arrest.

       Plaintiff’s response: Admitted.



       25.     Plaintiff was transported to the police station and issued a City Summons for

violation of St. Joseph City Ordinance 20-51(B) Trespass – Public Place.

       Plaintiff’s response: Admitted.



       26.     Officer Rebecca Hailey has never been the subject of any complaint, discipline,

claim or lawsuit regarding the performance of her duties in effecting an arrest or investigation of

a citizen complaint other than Plaintiff’s allegations herein.

       Plaintiff’s response: Admitted.

       REPLY:

       This fact remains uncontroverted. As established in the instant Motion for Summary
       Judgment this fact alone establishes the claims against the City of St. Joseph, Missouri
       must be dismissed. There is simply no respondeat superior liability or a claim for
       failure to train without some prior notice to the City, regardless of the fact there was
       no violation of Plaintiff’s constitutional rights in the first place. See Atkinson v. City
       of Mountain View, Mo., 709 F.3d 1201, 1216 (8th Cir. 2013).




                                     19
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 19 of 30
             DEFENDANTS’ RESPONSE TO PLAINTIFF’S “STATEMENT OF
                          UNCONTROVERTED FACTS”

       1.       On January 30, 2018, Plaintiff was circulating a petition in front of the East Hills

Library. See Call for Service Report, attached hereto as Exhibit I.

       RESPONSE:

       Uncontroverted. See Suggestions in Support of Defendants City of St. Joseph and
       Rebecca Hailey’s Motion for Summary Judgment, Statement of Uncontroverted
       Material Facts (Doc. 85), pp. 6-11 (hereinafter “Defendants’ SUF”) at nos. 5, 7, 8, 9, 10,
       13, 15, 17, 19, 20 and 23.


       2.       Roger Clary told Plaintiff that a librarian had called to complain about Plaintiff’s

petitioning, that the mall owned the entire Library and that no one had ever been allowed to petition

there. See Roger Clary’s Answers to Plaintiff’s Interrogatories at Interrog. 6 & 7, attached hereto

as Exhibit F.

       RESPONSE:

       Uncontroverted. See Defendants’ SUF nos. 5, 7, 8, 10, 13 and 20.


       3.       Following the request of Plaintiff, Roger Clary called the police. See Call for

Service Report, attached hereto as Exhibit I.

       RESPONSE:

       Uncontroverted. See Defendants’ SUF nos. 15, 16, 20, 21, 22 and 23.


       4.       Plaintiff told Roger Clary that if the police agreed with him that she would leave.

She told him this more than once. See Fourth Declaration of Stacy Arnold, attached hereto as

Exhibit H.

       RESPONSE:

       Objection. Plaintiff’s “statement” is hearsay and not proper support for summary
       judgment. In addition, Plaintiff’s beliefs and convenient argument are also not


                                     20
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 20 of 30
        material facts supporting summary judgment. However, Plaintiff’s statement does
        not materially affect Defendants’ entitlement to summary judgment. In addition, it
        is belied by Plaintiff’s own actions. Plaintiff simply did not leave because she believed
        she did not have to.


        5.      Plaintiff asked Roger Clary for his name but did not provide that information. See

Second Declaration of Stacy Arnold, attached hereto as Exhibit D. See also a video take by

Plaintiff of Roger Clary refusing to tell her his name, attached hereto as Exhibit M.

        RESPONSE:

        Plaintiff’s statement is based on hearsay which is not sufficient support for summary
        judgment. However, this statement is immaterial to Defendants’ entitlement to
        summary judgment. Plaintiff’s statement does not affect the probable cause analysis
        or whether her arrest for trespass on private property was based on probable cause
        and the report of the victim, e.g., mall security Roger Clary.


        6.      Plaintiff found out Roger Clary’s name through a Sunshine request. See Second

Declaration of Stacy Arnold, attached hereto as Exhibit D.

        RESPONSE:

        Plaintiff’s statement is based on hearsay which is not sufficient support for summary
        judgment. However, this statement is immaterial to Defendants’ entitlement to
        summary judgment. Plaintiff’s statement does not affect the probable cause analysis
        or whether her arrest for trespass on private property was based on probable cause
        and the report of the victim, e.g., mall security Roger Clary.


        7.      When Officer Hailey arrived, Plaintiff was talking on the phone. She asked Plaintiff

to get off the phone and Plaintiff got off the phone. She also asked Plaintiff for her ID, and Plaintiff

gave Defendant Hailey her ID. See Fourth and Fifth Declarations of Stacy Arnold, attached hereto

as Exhibits G and I.

        RESPONSE:

        Plaintiff’s statement is based on hearsay which is not sufficient support for summary
        judgment. However, this statement is immaterial to Defendants’ entitlement to



                                     21
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 21 of 30
       summary judgment. Plaintiff’s statement does not affect the probable cause analysis
       or whether her arrest for trespass on private property was based on probable cause
       and the report of the victim, e.g., mall security Roger Clary.

       8.      At no point did Defendant Hailey ask Plaintiff to leave the Library. See Fourth

Declaration of Stacy Arnold, attached hereto as Exhibit H.

       RESPONSE:

       Controverted. Plaintiff was requested at least twice by mall security, Roger Clary, to
       leave. See Defendants’ SUF nos. 15, 20, 21, and 22. In addition, Plaintiff’s
       declarations are convenient hearsay and not appropriate support for summary
       judgment. Nonetheless, Plaintiff’s statement is immaterial to Defendants’ entitlement
       to summary judgment.

       9.      At no point did Defendant Hailey indicate to Plaintiff that she was free to leave.

See Fourth of Stacy Arnold, attached hereto as Exhibit H.

       RESPONSE:

       This statement is immaterial to Defendants’ entitlement to summary judgment. It is
       uncontroverted mall security requested Plaintiff be arrested and she was. See
       Defendants’ SUF nos. 22 and 23.


       10.     Plaintiff told Defendant Hailey that if she wanted her to leave that she would leave

and that she would not disobey an order. See Plaintiff’s recording of the incident, attached hereto

as Exhibit K and Defendant Hailey’s admission of the recording is attached hereto as Exhibit L.

       RESPONSE:

       Plaintiff’s statement is based on hearsay which is not sufficient support for summary
       judgment. However, this statement is immaterial to Defendants’ entitlement to
       summary judgment. Plaintiff’s statement does not affect the probable cause analysis
       or whether her arrest for trespass on private property was based on probable cause
       and the report of the victim, e.g., mall security Roger Clary. Further, Plaintiff’s
       statement is immaterial to Defendants’ entitlement to summary judgment. The
       trespass on private property for which Plaintiff was arrested had already occurred.




                                     22
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 22 of 30
       11.     Plaintiff requested Defendant Hailey’s badge number twice, and Defendant Hailey

did not tell Plaintiff her badge number. See Plaintiff’s recording of the incident, attached hereto

as Exhibit K and Defendant Hailey’s admission of the recording is attached hereto as Exhibit L.

       RESPONSE:

       Plaintiff’s statement is immaterial to Defendants’ entitlement to summary judgment.
       It is also uncontroverted that Officer Hailey was in full uniform, wearing her badge
       and Plaintiff admits that badge number was recorded on the citation she received.
       See Plaintiff’s Exhibit G, fourth declaration of Stacy Arnold (Doc. 94-8), p. 2 at ¶ 17.


       12.     After Plaintiff’s second request for Defendant Hailey’s badge number, Defendant

Hailey, said “Ok. We’ll do this the easy way.” Then she looked directly at Roger Clary and asked

if he wanted to prosecute for trespassing. Clary said “yeah.” Defendant Hailey said “perfect.”

Hailey then proceeded to put Plaintiff in pink handcuffs. See Plaintiff’s recording of the incident,

attached hereto as Exhibit K and Defendant Hailey’s admission of the recording, attached hereto

as Exhibit L. See also Fourth Declaration of Stacy Arnold, attached hereto as Exhibit H.

       RESPONSE:

       It is uncontroverted Officer Hailey asked if the mall would like to prosecute Plaintiff
       for trespassing and mall security officer Roger Clary indicated the mall would. See
       Defendants SUF nos. 22 and 23.


       13.     Plaintiff’s police report indicates that Zachary Langford was the one who indicated

that he wanted to press charges for trespassing and the one who called the police. See Plaintiff’s

police report, copies of which are attached hereto as Exhibit N.

       RESPONSE:

       This is uncontroverted but the identity of one of the two mall security officers present
       at the scene of the arrest is immaterial to Defendants’ entitlement to summary
       judgment in this case. Plaintiff’s statement does not controvert the sworn testimony
       of Officer Hailey or mall security officer Roger Clary.




                                     23
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 23 of 30
       14.     The actual person who indicated that he wanted to press charges for trespassing and

the one who called the police was Roger Clary, who did not tell Plaintiff his name. See Defendants

City of St. Joseph and Rebeca Hailey’s motion for summary judgment at SOF 16 and 22, attached

hereto as Exhibit O. See also Fourth Declaration of Stacy Arnold, attached hereto as Exhibit H.

       RESPONSE:

       It is uncontroverted that mall security officer Roger Clary indicated to Officer Hailey
       that the mall wanted to press charges for trespassing. See Defendants’ SUF 22.

                              ARGUMENT AND AUTHORITIES

       A.      OFFICER HAILEY AND THE CITY OF ST. JOSEPH REMAIN ENTITLED
               TO SUMMARY JUDGMENT ON ALL COUNTS OF PLAINTIFF’S
               COMPLAINT AS THE FACTS REMAIN UNCONTROVERTED OFFICER
               HAILEY HAD PROBABLE CAUSE TO ARREST PLAINTIFF FOR
               TRESPASS; THEREFORE, THERE CAN BE NO CONSTITUIONAL
               VIOLATION, WHETHER UNDER THE FOURTH OR FIRST
               AMENDMENTS.
       It is not amiss to recast the Constitutional standards for the appropriateness of Officer

Hailey’s arrest of Ms. Arnold for Trespass on private property. The Eighth Circuit’s recent

decision in Kingsley v. Lawrence Cty., Missouri, 964 F.3d 690 (8th Cir. 2020) reaffirms:

               A warrantless arrest is consistent with the Fourth Amendment if it
               is supported by probable cause, and an officer is entitled to qualified
               immunity if there is at least ‘arguable probable cause. Probable
               cause to make a warrantless arrest exists when the totality of the
               circumstances at the time of the arrest are sufficient to lead a
               reasonable person to believe that the defendant has committed or is
               committing an offense. Arguable probable cause exists even where
               an officer mistakenly arrests a suspect believing it is based in
               probable cause if the mistake is objectively reasonable.

Id. at 697–98 (citations and internal punctuation omitted).

       Again, pro se plaintiff’s research weeks later and arguments about the precise boundaries

of East Hills Mall’s and the Library’s properties are of no import here. This is not only legally but

factually true, especially when plaintiff admits at the time of her arrest and interaction with Officer


                                     24
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 24 of 30
Hailey and (former defendant) private Security Officer Roger Clary, she did not know the property

boundaries or precisely where she was located (coupled with the legally wrong belief she can

conduct her activities anywhere, regardless of tittle). “Probable cause is determined at the moment

the arrest was made, and any later developed facts are irrelevant to the probable cause analysis for

an arrest.” Kingsley, 964 F.3d at 699 (citations and internal punctuation omitted).

       “The law does not require law enforcement officers to conduct a perfect investigation to

avoid suit for false arrest, and the officer[ has] no duty to conduct further investigation once they

ha[ve arguable] probable cause to arrest.” Kingsley, 964 F.3d at 700 (citation and punctuation

omitted). It bears repeating, Officer Hailey was entitled to rely on the veracity of Mall Security

Officer Clary, was not required to conduct a mini-trial, and was not required to accept Plaintiff’s

protests, before making the arrest. Fisher v. Wal-Mart Stores, Inc., 619 F.3d 811, 816 -818 (8th

Cir. (Mo.) 2010).    Likewise, Plaintiff’s continued argument of “animus” of Officer Hailey is

simply irrelevant. The “subjective motivations of the arresting police officer are irrelevant where,

as here, there is an objectively reasonable basis for finding arguable probable cause.” Kingsley,

964 F.3d at 699 (citing Anderson v. Cass Cty., Mo., 367 F.3d 741, 748 n.8 (8th Cir. 2004).

       As a matter of law, Officer Hailey had probable cause to arrest plaintiff based on the

eyewitness account and request by Security Officer Clary. There was no wrongful arrest under

the Fourth Amendment.

       Conspicuously absent from any of pro se plaintiff’s submissions to the Court is any

discussion, let alone rebuttal, to the Supreme Court’s recent and dispositive decision in Nieves v.

Bartlett, 139 S. Ct. 1715, 1726, 204 L. Ed. 2d 1 (2019). As established in the instant motion, this

Court is acutely aware of the Supreme Court’s ruling in Nieves and followed the Court’s guidance

in its decision in Jeremy Rothe-Kushel v. Jewish Community Foundation of Greater Kansas City,




                                     25
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 25 of 30
et al., Case No. 4:18-cv-00319-BP, 1/30/20 Order and Opinion Granting Defendant’s Motion for

Summary Judgment, Court Document 243, p.10 (W.D. Mo. 2020). This Court’s decision should

be dispositive of pro se Plaintiff’s claims here, and Plaintiff offered no rebuttal.

       Summary judgement is warranted here as it was in Rothe-Kushel. Officer Hailey was

responding to a call reporting a trespasser on Mall property (i.e., the victim). When Officer Hailey

arrived, she witnessed Plaintiff still on the property. Officer Hailey told Plaintiff she was

trespassing on Mall property. Mall Security Officer Clary (i.e., the victim) indicated the Mall

wanted to press charges against Plaintiff for trespassing on Mall property. Plaintiff was then

arrested and cited for trespass. The facts establish Officer Hailey had probable cause to arrest

Plaintiff for trespass, as a matter of law. Probable cause for trespass simply defeats Plaintiff’s

claims for violation of her First Amendment Rights.

       B.      OFFICER HAILEY REMAINS ENTITLED TO JUDGMENT ON
               PLAINTIFF’S CLAIM OF FABRICATION OF EVIDENCE BECAUSE
               THERE WAS NO FABRICATION OF EVIDENCE, NO ACTION BY
               OFFICER CLARY “SHOCKS THE CONSCIENCE” AS A MATTER OF
               LAW, AND PLAINTIFF WAS NOT CONVICTED OF ANY CRIME OR
               INFRACTION.
       The pro se Plaintiff’s continued assertion that errors in the police report prepared by Officer

Hailey, including which of the two Mall Security Officers present at the scene may have actually

called the police department to report Plaintiff’s trespass and request assistance, constituted

“fabrication” of evidence and is then somehow a violation of her rights is legally and factually

incorrect. Again, Plaintiff’s request for perfection is not required. Certainly, any perceived

scrivener’s errors are not actionable and certainly cannot constitute fabrication of evidence.

Negligent preparation of a report is not actionable and certainly does not constitute fabrication of

evidence, especially as Plaintiff’s trespass citation was negotiated by her attorney and dismissed

with no conviction.



                                     26
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 26 of 30
          To establish a constitutional violation based on an inadequate investigation, a plaintiff must

show that the defendant officer's failure to investigate was intentional or reckless, thereby shocking

the conscience. Winslow v. Smith, 696 F.3d 716, 732 (8th Cir. 2012)(citation omitted).            Mere

negligent failure to investigate, such as failing to follow up on additional leads, does not violate

due process. Id. (citations omitted).      A claim of manufacturing evidence must also shock the

conscience to be actionable. Mitchell v. Dakota Cty. Soc. Servs., 959 F.3d 887, 899 (8th Cir.

2020)(citing Livers v. Schenck, 700 F.3d 340, 351 (8th Cir. 2012)). The burden to establish

conscience shocking activity is great and the determination is a matter of law for this court to

decide.

                 Whether conduct shocks the conscience is a question of
                 law. Conscience shocking conduct only includes the most severe
                 violations of individual rights that result from the brutal and
                 inhumane abuse of official power. Only a purpose to cause
                 harm unrelated to the legitimate object of the government action in
                 question will satisfy the element of arbitrary conduct shocking to the
                 conscience, necessary for a due process violation.

Mitchell, 959 F.3d at 898(citations and punctuation omitted)(emphasis in original).

          Simply put, pro se Plaintiff cannot just casually toss out a fabrication claim for a sound

bite. There is absolutely no evidence or facts of fabrication, let alone any action by Officer Hailey

(or former defendant Roger Clary) which are wholly unrelated to the citation for trespass on private

property that could remotely shock the conscience, as a matter of law.

          Finally, and logically, there is no such claim without a conviction. See Winslow, 696 F.3d

at 732 (“a manufactured false evidence claim requires proof that investigators deliberately

fabricated evidence in order to frame a criminal defendant.”); See also Mitchell, 959 F.3d at 899

(“A false evidence claim requires proof that the investigators deliberately fabricated evidence to

frame the defendant.”)(citing Winslow) See Jennings v. Nash, No. 6:18-CV-03261-NKL, 2020 WL




                                       27
           Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 27 of 30
234678, at *19-20 (W.D. Mo. Jan. 15, 2020)(alleged fabricated evidence must have some causal

relationship to a conviction and thus an infringement of a liberty interest, otherwise no due process

violation.) Plaintiff was not convicted of anything. Her claims must fail. Summary judgment on

all of Plaintiff’s constitutional claims remains warranted.

           C.      THE COURT WILL NOT REWRITE THE CITY’S CONTENT NEUTRAL
                   AND CONSTITUTIONAL TRESPASS ORDINANCE TO MAKE
                   EXCEPTIONS FOR PLAINTIFF.
           The Court must reject Plaintiff’s request to draft a new City Trespass Ordinance that carves

out special protection for her (or her employer’s) particular purposes. As established in Defendants

City of St. Joseph and Officer Rebecca Hailey’s Suggestions in Opposition to Plaintiff’s Motion

for Summary Judgment on “Count I—Freedom of Speech- Constitutional Question” (Document

93), the Courts cannot rewrite city ordinances. See Wilson v. City of Bel-Nor, Missouri, 4:18-

CV-3 RLW, 2020 WL 3639745, at *9 (E.D. Mo. July 6, 2020) 3 (finding that Courts do not rewrite

laws to conform to constitutional requirements, as doing so would invade the “legislative

domain”); See e.g., Jennings v. Dir. of Revenue, 992 S.W.2d 249, 252 (Mo. App. W.D. 1999)

(holding that it is improper for a circuit court to impose additional requirements under a Missouri

statute, essentially rewriting the statute, as that role is to be left to the General Assembly); See

United States v. Stevens, 559 U.S. 460, 481, 130 S. Ct. 1577, 1592, 176 L. Ed. 2d 435 (2010)(the

Court will not rewrite a law to conform it to constitutional requirements, as doing so would

constitute a serious invasion of the legislative domain); See Ways v. City of Lincoln, 274 F.3d 514,

519 (8th Cir. 2001) (stating constructions of state and local legislation are more appropriately done

by a state court or an enforcement agency, rather than by the Court.).




3
    After affirmance and remand, in 924 F.3d 995, 1004 (8th Cir. 2019)).


                                         28
             Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 28 of 30
       Thus, the Court cannot grant the relief pro se Plaintiff requests. The Court cannot rewrite

content neutral and Constitutional City Ordinances and carve out exceptions for her (or her

employer’s) particular purposes. Summary judgment on plaintiff’s request is warranted.

                                        CONCLUSION

       Defendants City of St. Joseph and Officer Rebecca Hailey remain entitled to Summary

Judgment on all of Plaintiff’s claims in this case. Defendant Officer Rebecca Hailey had actual

probable cause to arrest Plaintiff for trespass as a matter of law, and thus did not violate any of

Plaintiff’s Constitutional rights. At the very least Officer Hailey had arguable probable cause

under the circumstances entitling her to Qualified Immunity.      Because Officer Hailey did not

violate Plaintiff’s rights and has never even been accused of any other violations of rights, the

claims against the City of St. Joseph fail. Finally, this Honorable Court will not rewrite the

otherwise content neutral and Constitutional City Trespass Ordinance to suit Plaintiff’s desires.

For the reasons set forth herein and for those established in the instant motion and supporting

suggestions (Documents 84 and 85), Summary Judgment is warranted on all of Plaintiff’s claims.

                                                   Respectfully submitted,

                                                   BATY OTTO CORONADO PC

                                                   /s/ Christopher L. Heigele
                                                   Steven F. Coronado           MBN 36392
                                                   Christopher L. Heigele       MBN 45733
                                                   4600 Madison Avenue, Suite 210
                                                   Kansas City, MO 64112
                                                   Telephone: (816) 531-7200
                                                   Facsimile: (816) 531-7201
                                                   scoronado@batyotto.com
                                                   cheigele@batyotto.com
                                                   ATTORNEYS FOR DEFENDANT CITY
                                                   OF ST. JOSEPH AND REBECCA HAILEY




                                     29
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 29 of 30
                               CERTIFICATE OF SERVICE

       I hereby certify the original of the above and foregoing document was filed with the Court
through the Court’s electronic filing system and served via electronic mail on December 4, 2020,
to:

 Stacy Arnold                                    Gregory Goheen
 500 Westover Drive #11589                       McAnany, Van Cleave & Phillips, P.A.
 Sanford, NC 27330                               10 E. Cambridge Circle Drive, 300
 Stacy.kaye.arnold@gmail.com                     Kansas City, KS 66103
 PLAINTIFF, pro se                               ggoheen@mvplaw.com
                                                 ATTORNEY FOR DEFENDANT                       ST.
                                                 JOSEPH PUBLIC LIBRARY



                                                 /s/ Christopher L. Heigele
                                                 Attorney for Defendants City of St. Joseph
                                                 and Rebecca Hailey




                                     30
         Case 5:19-cv-06137-BP Document 99 Filed 12/04/20 Page 30 of 30
